Citation Nr: 1102332	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-46 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as 
secondary to radiation exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and Daughter


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1950 to April 1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In July 2010, the Veteran testified at a Decision Review Officer 
(DRO) hearing at the Huntington RO.  A transcript of that 
proceeding is of record.

In November 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.

The Board notes that the Veteran submitted additional evidence 
directly to the Board at the November 2010 hearing.  This 
evidence was submitted with a waiver of the Veteran's right to 
have the evidence initially considered by the RO.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's 
prostate cancer is not related to any incident of service to 
include exposure to radiation.




CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2008 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA and private 
treatment and examination.  The Board additionally notes that 
information has been obtained from the Defense Threat Reduction 
Agency and an opinion has been obtained from the Director of 
Radiation and Physical Exposures for VA.  Moreover, the Veteran's 
statements in support of the claim are of record, including 
testimony provided at a November 2010 hearing before the 
undersigned.  The Board has carefully reviewed such statements 
and concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and cancer becomes manifest to a degree 
of 10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Additionally, a veteran who had active service in the Republic of 
Vietnam from January 9, 1962, to May 7, 1975, is presumed to have 
been exposed to an herbicide agent during that service.  When 
such a veteran develops prostate cancer 
to a degree of 10 percent or more, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  

Under Section 1101, certain disorders, including certain cancers, 
may warrant service connection if manifest to a compensable 
degree within specified amounts of time following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree within the presumptive 
periods prescribed in §§ 3.307 and 3.309, and it is contended 
that that disease was the result of exposure to ionizing 
radiation, an assessment will be made as to the size and nature 
of the radiation dose or doses.  For purposes of 38 C.F.R. § 
3.311 the term "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include prostate cancer.  
38 C.F.R. § 3.311(b)(2) (2010).  The provisions of 38 C.F.R. § 
3.311(b) do not provide presumptive service connection for 
radiogenic diseases.  Rather, they outline a procedure to be 
followed in adjudicating a claim for such diseases.

The Veteran contends, in essence, that he was exposed to 
radiation during service, and that he developed prostate cancer 
as a result of such exposure.  

Initially, the Board notes that the Veteran did not serve during 
the Vietnam Era.  The record does not show, and the Veteran does 
not contend, that he served in Vietnam.  Additionally, the 
Veteran does not allege that he was exposed to Agent Orange.  
Thus, the Board finds that the Veteran did not serve in Vietnam 
and is not presumed to have been exposed to Agent Orange in 
service.  Given the above, the Board concludes that he is not 
entitled to presumptive service connection for prostate cancer 
based on exposure to Agent Orange.  See 38 C.F.R. §§ 3.307, 
3.309.

The fact that the Veteran is not entitled to the foregoing 
regulatory presumption of service connection does not preclude an 
evaluation as to whether he is entitled to 
service connection on a direct basis or entitled to presumptive 
service connection on another basis.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

Having reviewed the complete record, the Board concludes that the 
preponderance of the evidence is against finding that the 
Veteran's prostate cancer developed as a result of exposure to 
ionizing radiation during service or is otherwise related to 
active service.  

A letter dated December 2009 from the Defense Threat Reduction 
Agency (DTRA) indicates that the Veteran was a confirmed 
participant of Operation UPSHOT-KNOTHOLE, conducted at the Nevada 
Test Site in 1953.  The packet of information sent by DTRA to the 
RO enclosed the Veteran's questionnaire which detailed his 
exposure to ionizing radiation while on active duty; indicating 
that DTRA had taken the Veteran statement's into account when 
determining the amount of radiation to which he was exposed.  The 
letter additionally explained that the doses of radiation 
estimated provide the maximum benefit of the doubt to the Veteran 
and ensures that the reported doses are not less than actual 
doses; based on worst-case parameters and assumptions.  The 
maximum possible doses for the Veteran were, external gamma dose 
- 16 rem; external neutron dose - 0.5 rem; internal committed 
dose to the prostate (alpha) - 0 rem; and internal committed dose 
to the prostate (beta plus gamma) - 1 rem.

A letter dated May 2010 from the Direction of Radiation and 
Physical Exposures for the VA indicates that they conducted a 
radiation review for the Veteran.  The letter went on to indicate 
relevant details of the Veteran's information to include the 
previously stated ionizing radiation doses.  The Interactive 
Radioepidemiological Program of the National Institute for 
Occupational Safety and Health was used to estimate the 
likelihood that exposure to ionizing radiation is related to the 
Veteran's prostate cancer.  Using the data supplied by the DTRA, 
the program calculated a 99th percentile likelihood that there is 
a 15.72 percent chance that the Veteran's prostate cancer was 
caused by his exposure to radiation in-service.  Thus, it is the 
Director of Radiation and Physical Exposures opinion (a 
physician), that it is unlikely that the Veteran's cancer of the 
prostate can be attributed to ionizing radiation exposure while 
on active duty.

The Board additionally notes that a May 2010 letter from the 
Director of the Compensation and Pension Service for the VA 
indicated that, taking into account the medical opinion, and 
following review of the evidence in its entirety, there is no 
reasonable possibility that the Veteran's prostate cancer 
resulted from exposure to radiation in service.

Concerning the medical literature which the Veteran has submitted 
concerning a possible relationship between radiation exposure and 
prostate cancer, the articles when read in their totality, 
indicate that studies had mixed results in determining if there 
is a relationship between exposure to radiation and prostate 
cancer, with the National Research Council determining that the 
prostate is relatively insensitive to ionizing radiation.  
Furthermore, they are general articles which do not offer 
information specific to this Veteran's exposure and development 
of prostate cancer many decades later.  Thus, the articles are 
entitled to little, if any, probative weight.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does not 
provide competent evidence to establish a nexus between current 
disability and military service).

The Veteran does not contend that his prostate cancer had its 
onset during active service or within one year thereafter, and 
the service treatment records disclose no complaints or findings 
of any prostate disability.  The medical evidence of record show 
that the disability was first diagnosed in 2001, and there is no 
competent evidence of record relating it to any in-service 
disease or injury.  In fact, the appropriate procedures to 
ascertain whether there is a relationship between the Veteran's 
prostate cancer and in-service radiation exposure were followed 
by the RO.  The result of this inquiry resulted in a finding that 
it is less likely than not that the Veteran's prostate cancer is 
related to radiation exposure while on active duty.

The Veteran himself believes that his prostate cancer is related 
to active service.  
In this regard, the Board acknowledges Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.  Here, however, due the complexity of the 
question concerning radiation exposure and a possible 
relationship to prostate cancer developed many decades later, the 
question of causation extends beyond an immediately observable 
cause-and-effect relationship.  As such, the Veteran is not 
competent to address etiology in the present case.  

In summary, the Board concludes that the preponderance of the 
evidence is against granting service connection either on a 
direct basis or on any presumptive basis, including pursuant to 
the provisions of 38 C.F.R. § 3.311.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for prostate cancer, claimed as 
secondary to radiation exposure, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


